internal_revenue_service number release date index number ----- ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-101433-05 date date ----- ----------------------- ------------------ ------- -------------------------- legend legend corporation a b c dear ------------------ this letter responds to a letter from your authorized representative dated date requesting permission for corporation to revoke its election under sec_41 of the internal_revenue_code the represented facts are as follows corporation is an accrual_method taxpayer with each taxable_year ending on a all members of corporation’s sec_41 controlled_group are included on a single consolidated federal_income_tax return for its b taxable_year corporation on behalf of itself and the members of its controlled_group elected to compute the credit_for_increasing_research_activities research_credit utilizing the alternative_incremental_research_credit airc rules of sec_41 prior to the due_date including extensions for corporation’s income_tax return for the taxable_year ending on c_corporation on behalf of itself and the members of its controlled_group requested permission to revoke its sec_41 election for the taxable_year ending on c and all subsequent years for taxable years beginning after date taxpayers may elect to determine their research_credit under the airc rules of ' c sec_41 provides that any election under ' c a shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for corporation to revoke its election to determine its research_credit under the airc rules of ' c for qualified_research_expenses paid_or_incurred during the taxable_year ending on c_corporation should compute the research_credit for the taxable_year plr-101433-05 ending on c and all succeeding years using the general_rule of ' a provided that neither corporation nor any member of its controlled_group makes a new election to determine its research_credit under the airc rules of ' c in a later year except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures corporation or any member of its controlled_group treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely leslie finlow branch chief branch office of associate chief_counsel passthroughs and special industries
